 1
 2
 3
 4
 5
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11
      Jerry Kraus,                                 Case No: 2:19-CV-00220-WBS-AC
12
                 Plaintiff,
13                                                 ORDER Granting Application to
         v.                                        Continue Scheduling Conference
14
      Ding Chuan Chen; and Does 1-10,
15
                 Defendants.
16
17
18            Having reviewed Plaintiff’s Application to Continue Scheduling Conference,
19   and finding good cause therefore, the Court hereby grants Plaintiff’s Application.
20            The Scheduling Conference in the case will be continued until July 20, 2020
21   at 1:30 p.m. in Courtroom 5. A joint status report shall be filed no later than July
22   6, 2020.
23
24
25   IT IS SO ORDERED.

26   Dated: April 1, 2020
27
28




                                               1

     [proposed] ORDER                                           Case No. 2:19-CV-00220-WBS-AC
